EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Jeffrey Shewchuk on 4/16/21.

The application has been amended as follows: 
IN THE CLAIMS: 
	In claim 1, please delete the period at the end of the claim 1, and after the last paragraph please add a new one: 
		-- wherein the housing defines an opening for the duct on a side opposite the orifice plate, and wherein the mask plate is separated from the orifice plate by a distance of 0.125 to 1.25 inches; 
wherein the air diffuser is installed relative to a wall or ceiling of a room in a building, wherein the wall or ceiling define a planar mounting surface, with the housing extending into the wall or ceiling, and wherein the mask plate is generally co-planar with the planar mounting surface.—

Please delete all text of claim 8 and add:
	--An air diffuser for controlling or affecting flow of air from a duct into a room of a building, the air diffuser comprising:
a housing having walls defining an internal space with a rectangular cross-section, arranged such that air flow from the duct through the housing within the internal space establishes an airflow direction perpendicular to the rectangular cross-section;

an orifice plate disposed transversely to the airflow direction and spaced from the mask plate by a plate spacing distance, thus defining a separation space between the mask plate and the orifice plate, which separation space creates an outward, generally radial flow of air once downstream beyond edges of the mask plate air flow opening, with a spreading axial flow of air downstream of the mask plate within a footprint of the air flow opening, the orifice plate having a first zone with a plurality of orifice plate openings defined within the footprint of the mask plate air flow opening at a first zone density; the orifice plate having a second zone with a plurality of orifice plate openings defined outside the footprint of the mask plate air flow opening at a second zone density, wherein the first zone density is different from the second zone density; 
a peripheral wall, angled relative to the mask plate and orifice plate and extending from the mask plate to the orifice plate, with a plurality of peripheral wall openings defined therein, the peripheral wall openings receiving the radial flow of air;
such that exiting airflow through the first zone, the second zone and the peripheral wall openings jointly has an umbrella-shaped output pattern of airflow into the room; 

wherein the housing defines an opening for the duct on a side opposite the orifice plate, and wherein the mask plate is separated from the orifice plate by a distance of 0.125 to 1.25 inches.—

In claim 16, please delete the period at the end of the claim and add --;-- instead/ 
Also in claim 16, after the last paragraph please add:
	-- wherein the housing defines an opening for the duct on a side opposite the orifice plate, and wherein the mask plate is separated from the orifice plate by a distance of 0.125 to 1.25 inches; 
	the air diffuser further comprising an air filter within the housing upstream from the internal space, the air filter running parallel to the orifice plate, with the airflow direction moving generally perpendicularly through the air filter, with nothing impeding airflow between the air filter and the air flow opening of the mask plate.--

Please cancel claims: 2-3, 12-14, 18-20

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENA KOSANOVIC whose telephone number is (571)272-9059.  The examiner can normally be reached on Monday-Friday 9 AM-5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HELENA KOSANOVIC/Primary Examiner, 
Art Unit 3762 
041721